
	

114 HR 4519 IH: To amend title 10, United States Code, to provide a five-year extension of the special survivor indemnity allowance provided to widows and widowers of deceased members of the uniformed services affected by required Survivor Benefit Plan annuity offset for dependency and indemnity compensation received under section 1311(a) of title 38, United States Code.
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4519
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2016
			Mr. Grayson introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide a five-year extension of the special survivor
			 indemnity allowance provided to widows and widowers of deceased members of
			 the uniformed services affected by required Survivor Benefit Plan annuity
			 offset for dependency and indemnity compensation received under section
			 1311(a) of title 38, United States Code.
	
	
		1.Five-year extension of special survivor indemnity allowance for widows and widowers of deceased
			 members of the uniformed services affected by required Survivor Benefit
 Plan annuity offset for dependency and indemnity compensationSection 1450(m)(2) of title 10, United States Code, is amended— (1)in subparagraph (H) by striking and;
 (2)in subparagraph (I) by striking the period after $310 and inserting a semicolon; and (3)by adding at the end the following new subparagraphs:
				
 (J)for months during fiscal year 2018, $400;(K)for months during fiscal year 2019, $475; (L)for months during fiscal year 2020, $600;
 (M)for months during fiscal year 2021, $700; and (N)for months during fiscal year 2022, $800..
			
